                                                                                      Estt law | p
                                                                         DISTRICT COURT OP GUAM ^
                                                                                  DEC 36 2018         4)
                                                                           JEANNE G. QU!M




                                 District Court of Guam
                            ***************************************************




                                                          ^\)- 18-00046

 DR SHERIF PHILIPS

                                                                            £Wm1 "3
               Plaintiff,



                                                                            SP
Pitt County Memorial Hospital, INC, Paul Bolin
Ralph Whatley, David Creech, Jay Salsman

               Defendants,




       *******************************************************************************************

Fraud Upon the Court ,Grant Relief Under 28U.S.C § 1655 and Set Aside Judgement for
Fraud on the Court, Due process of law be allowed Relief of orders in violation of the
laws, Under Title 42 United State Standard 1983 Constitution Right and Public Trust
Action ( 28 U.S.C& 1331), The Right- to - Honest- Service Doctrine and Vagueness
Doctrine ,Rooker-Feldman .Doctrine , Discrimination , Retaliation and Harassment
         Asking for new Trial the law of Summary Suspension had been Changed
         ******************************************************************************************




                                           ORIGINAL
            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 1 of 56
1-Now come the plaintiffSherif A. Philips, MD filed for Fraud upon the court, Grant Relief under 28
U.S.C, Due process of law be allowed, Relief of orders in violation of the laws, Under Title42 United
State Standard 1983, Constitution Right and public Trust Action ( 28 U.S C & 1331), The Right-To-
Honest -Service Doctrine and Vagueness Doctrine Rooker-Feldman, Doctrine, Discrimination,
Retaliation and Harassment


2- Also plaintiff filed for due process of law be allowed and further issues reliefas the court deem
appropriate

3-Plaintiff Sherif A Philips asked for new Trial,Because the law of SummarySuspension had

been changed..

                                    JURISDICTION


4-The District Court of Guam had jurisdiction over Local cases as well as Federal case

concerning the Constitution treaties and Federal law

A—Plaintiff is asking the Court to transferdefendant's caseto the Federal Court Because ofthe Federal
Claims and Controversies parties.

Constitution Right and Public Trust Action ( 28 U.S.C & 1331)

B-Superior Court of Guam mishandled Plaintiff's Federal claims ( Exhibit A ) on Dec 14,2018

                                 Introduction and Statement of The Case

                                         FACTUAL BACKGROUND


5.      PCMH was a county owned hospital until 1999. It was making a profit for the county

almost $5M annually and was taken over by Dave C. McRae. He was a county

employee actingas a liaison between PCMH and the county. He leased the hospital for

$20M for a period of two years and his annual salarywas $12M and he retired with a

salary of $7M. Martin General Hospital was about 25 beds which was a county hospital which

was sold for $17M. Pittcounty is over 850 beds at that time and was leased for $20M?




              Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 2 of 56
6.     Practice of medicine at eastern part of north Carolina is completely unsafe

for the public and PCMH keeps buying and leasing more of the surrounding

hospital and they are the only tertiary hospital covering 29 counties.

7.     PCMH are interested for the patient load, not the patient care.

8.     It is very hard to find a bed at Pitt county memorial hospital and for medical care of

the patient which involves leaving the patient in the E.R. with poorly equipped

hospitals without any sub-specialty support to cover their urgent needs.

9.     The patients were also discharged prematurely for bed rotation.

10.    PCMH controls the referral market killing any competition.

11.    PCMH are after the solo practitioner.

Look for Paul Bolin deposition. He just mentioned there was no room for solo nephrologist

and look for Dr. Ralph Whatley at one point he was the CEO of East Carolina real estate.

This also had significant public interest.

12.    The hospital encouraged up-coding and premature discharge of the patient and doing
unnecessary procedures so PCMH is committing Medicare fraud and this is also for public
interest.


13.    Dr. Philips opened a solo practice in nephrology and worked as a medical director of
dialysis unit in Williamston and Tarboro, North Carolina in July 1995. Within a few months,
Dr. Philips applied for active medical staff privileges at PCMH. At that time, PCMH was the
only tertiary care facility within 29 Counties that was approved for in-house acute dialysis.
The acute dialysis unit was owned and run by Eastern Nephrology Group (ENA).The acute
dialysis unit had to follow Medicare rules and regulations.

In order to practice nephrology, a nephrologist must have active privileges at PCMH for
continuity of care according to Medicare regulations.

14.     In 1996, Dr. Philips was awarded Category IV privileges (which allowed a physician to
admit dialysis patients) as a consulting physician at PCMH. However, it was brought to his
attention several months later by PCMH's Chief of staff that he should not have been
awarded Category IV privileges as those were reserved for members of active medical staff.
Dr. Bolin and Dr. Wayne Kendrick, both members of the PCMH Renal Committee, also




            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 3 of 56
informed Dr. Philips that he would no longer be allowed to admit dialysis patients to PCMH.
(that was prior to the letter from the chief of staff)

15.     Two letters back to back from Julian Van Wright (the chief of staff atthattime) states
that Category IV privilege in nephrology (which mean dialysis) are reserved for active
privilege staff.Also, Dr. Van Wright, DR Bolin, and Division of ECU have agreed to provide this
supervision through June 12th at 5:00 PM and take over my patient carewhen they require
admission.


16.      Meeting with Paul Bolin asking for coverage and to help Dr. Philips obtain active
privileges at PCMH. Dr. Bolin agreed about backing up his application and provided coverage
to his patient when the hospital is unable to reach him. Dr. Bolin agreement was forwarded
in a letter to Katherine Gastin on 09/30/1996 and also to Julian Van Wright on 08/20/1996.

The hospital forced DR Philips to move his practice to Greenville and had ECU coverage.

During that meeting, Dr. Bolin asked DR Philips in return to sign a written letter to the state
of NC to help Dr. Bolin out to open ECU out- patient Dialysis unit.

17.    Letter from Joshua Schwartz (the chief of staff on 1998) dated 02/23/1998
questioningwhere was Dr. Philips primary site of practice followed by telephone conference
calls with Dr. Philips. Dr. Philips explained in detail his nature of practice and his dialysis
patients .Dr. Schwartz agreed about re- appointment from 1998-2000.

18.    Another letter from Marcus Albernaz(the chief of staff on 2000). Dr. Albernaz had the
same question about the location of Dr. Philips primary site and warning that Dr. Philips must
provide satisfactory documentation prior to March 17,2000 evidencing that Pitt County is Dr.
Philips primary practice site or Dr. Albernaz will terminate Dr. Philips privilege at PCMH or re
apply for consultation privilege. (No dialysis)

19.    Meeting with credential Committee on May 2000 proving that Carolina Kidney was
the only office Dr. Philips owned in Greenville which was Dr. Philips primary siteapproved by
Medicare and 85 percent of Dr. Philips time providing care for inpatient or outpatient was
spent at Pitt county.

Also DR Philips explained in detail the nature of practice Dr. Philips had also active privileges
at Martin General and Dr. Philips was a medical director of 3 dialysis unit Williamston,
Tarboro and NewBern. Dr. Philips had dialysis patients at Greenville dialysis unit, Pamlico
Dialysis unit, Plymouth andWindsor dialysis units. PCMH was also oriented regarding the
number of dialysis patients Dr. Philips had in each unit




             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 4 of 56
Dr. Merrill provided DR Philips with a letter Dated 02/15/2000 Stating that DR Merrill's
willing to cover DR Philips patient either in patient or outpatient at PCMH on a scheduled or
non-scheduled basis whenever Dr. Philips was not available.

The credential committee approved DR Philips for reappointment in 2000-2002 for active
privilege.

20.    -On May 2000, Patient A,l (MR Ward )a patient at a free-standing dialysis unit
operated by Total Renal Care in New Bern, North Carolina, bled out as he was being dialyzed.
The equipment and its alarms malfunctioned due to technician error. Dr. Philips was the
medical director for the dialysis unit, having administrative duties but no clinical care duties.
When Dr. Philips arrived at Patient A's bedside, all appropriate and necessary steps had been
implemented by the first responder. Patient A was then rapidly transported to a nearby
emergencydepartment. Patient A subsequentlydied. Although Patient A's family sued Total
Renal Care and Dr. Philips, as medical director, along with many other defendants, for acts
and omissions related to that event, Dr. Philips was released from that suit without payment
of monetary damages by him personally, although some minimal litigation expenses were
paid on his behalfto settle the case. After Dr. Philips dismissal from the lawsuit regarding
Patient A, Total Renal Care summarily suspended Dr. Philip's privileges at its Edgecombe and
Martin County facilities based on hisalleged failure to maintain records in accordance with
those facilities' standards. Dr. Philips disputed the facilities' findings (and suspected the
suspension was related to his refusal to admit liability in Patient A'scase). Dr. Philips clinical
privileges were subsequently reinstated. Four years afterthe death of Patient A, Dr. Philips
entered into a Consent order with the North Carolina Medical Board related to events
surrounding Patient A's death. However, on their face, these findings appeared to blame him
for his failure to render assistance to Patient A despite his lack of clinical duties relating to
Patient A and the fact that the patient was receiving all appropriate life-saving assistance.
Because these findings were not accurate but were being used against him by PCMH, Dr.
Philips then reconsidered his agreement to the Consent Order and asked for an appeal for NC
board medical decision. In June 2005, the medical board terminated the consent order prior
to the PCMH board of trustees decision for active suspension for 31 days.



21.     Ward Case North Carolina Medical Board

Dialysis is a nursing procedure. The role of the nephrologist is to write the dialysis orders. No
physician is required to be at dialysis center 24/7. Mr. Ward was not DR Philips patient. Mr.
Ward was ENA patients. It is well documented that Mr. Ward primary nephrologistrarely
rounded on the patient for more than 3 months. The day before the event, Mr. Ward was




             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 5 of 56
evaluated by the surgeon and it was well documented that the patient was confused. The
patient also had a history of pulling his needle more frequently and nothing done by MR
Ward primary nephrology like soft restraints or family close observation or more nurses
attention.


It was well documented from the nurses note that MR Ward was depressed not happy with
his physician and MR Ward wanted to end his life. DR Philips was not medical director at that
time and his contract expired on Feb 2000. DR Philips was there by chance to clean his desk
and to do the Last PD clinic because the unit was sold to Fresenuis company. It seemed to DR
Philips that the patient pulled the needle and the machine alarmed. The technician dis-
alarmed the machine without checking the line and drained out his blood to the floor. Mr.
Ward blood count on the same day was 8 and at the ER it was 4. Mr. Ward lost 4 grams of
blood on the floor. The technician called ENA nurse practitioner whom responded at this
scene and BCLS was performed. The patient stayed at the unit for 3 Minutes after that EMS
was at the scene and took over the patient and transferred him to ER. Dr. Philips was not at
the treatment room and no one called Dr. Philips. Dr. Philips responded by himself and Dr.
Philips was next to the patient.

Dr. Philips found BCLS in progress. Dr. Philips was unable to do ACLS because the unitdid not
have EKG machine. Dr. Philips was only present for 2 cycleof CPR and EMS was there. Dr.
Philips asked Lola the nurse to stick MR Ward graft and 1 liter bag of Saline was given. If Dr.
Philips did nothing then why did the nurse practitioner thank Dr. Philips for helping him out
during the resuscitation?

At the ER, the patientgained his BP 140/80 and HR 125 .But his blood count was 4.

During the event noonewas aware what happened to Mr. Ward. (Look for the discrepancy
between the death certificate which was written by DR Montero). The cause of death was
cardiogenic shock which was done at scene and later on death notification to Medicare was
bleeding at access.

This event was followed by Malpractice law suitwhich Dr. Philips had been cleared off.
Also Dr. Philips had been investigated bythe NC Medical Board and the agenda was if there
was cross coverage between Dr. Philips and ENA and the role of the medical director.

Davita suspended plaintiffs privileges at Williamston and Torboro unit as a result of
plaintiff's testimony inthe settlement hearing. Plaintiff wasexposing Davita's mistake that
the technician disalarmed the machine without checking the alarm. This was the reason why
 patient lost his life. Plaintiff received a phone call during the settlement from the vice
 president of Davita and their medical director in the presence of Mike Allen, plaintiffs




             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 6 of 56
lawyer, they threatened plaintiff to change his testimony or they will retaliate because they
don't consider him a member of Davita's family. They summary suspended plaintiffs
privileges. Plaintiff asked for a hearing thus his privileges were re-instated and he got
settlement for monetary damages for his breach of contract as a medical director of Davita's
unit.


Feb 2003


Letter from NC Medical board request for investigation about the death of William Saunders.
PCMH reported the case to the medical examiner by member of ECU pulmonary that Dr.
Philips gave a medicine to the patient Fentanyl and Versed for the second time when the
patient had severe reaction to a previous drug in the past.

Dr. Philips used Mike Allen the same lawyer for the Ward case to explain that Dr. Philips did
not give any medication and Dr. Philips did not do any procedure for this patient. For no
apparent reason Mike mentioned the Ward Case.

On August 2003,1 got cited with the board for the Ward Case. At that time one of the
members of the Board was ECU Surgery Walter Posse.

May 2004

Mike Allen and over-writing from the mal-practice insurance convinced Dr. Philips to sign the
consent order telling Dr. Philips that Dr. Montero already signed a consent order on 2003 and
nothing happened to him.

Dr. Philips was told nothing will affect his practice and the Mai -practice insurance is not
willing to spend any more money on the Ward Case.

After that, Dr. Philips had been investigated by PCMH, Martin General, CIGNA and PA medical
Board.

DR Philips asked NC Medical Board for a hearing when the NC Medical Board offered to lift
the consent order and terminated after only 8 months and cleared DR Philips name.

22.      On 2003


Incident report was inserted in Dr. Philips file. DR Philips was not aware about it.

For the patient Higgs Dr. PHILIPS admitted a patient at the PCMH without examining the
patient and the patient was brain dead.




           Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 7 of 56
PCMH was not aware that this patient came from Martin General ER and the patient had seen
there by DR Philips and DR Philips transferred the patient to PCMH per family request. One
member of the ECU pulmonary gave this information to Whatley.

23.    Unbeknowst to Dr. Philips, in early 2004, PCMH began to raise the issue of whether
Dr. Philips was physically examining his patients at PCMH. This accusation emanated from his
economic competitors or their practice partners. These accusations also occurred in the wake
of continuing criticism of Dr. Philips for treating Medicare patients and other patients without
financial ability to pay for treatment at PCMH just as he would any patient- according to their
medical needs and regardless of their ability to make financial payment. For example,
Patient B was a 34 year-old patient of Dr. Philips who was in PCMH as an inpatient for six
months in 2002. When the patient was still at PCMH, Bolin (who was head of nephrology at
PCMH and a direct competitor of Dr. Philips) contacted Dr. Philips by telephone and told him
that Dr. Philips needed to "pull the plug" and Patient B. Dr. Philips was shocked that Bolin
could make such a suggestion and told him that he could not and would not do such a thing.
Other situations like this existed through the years and provided PCMH, Bolin, and Whatley
with motives for eliminating Dr. Philips from the medical staff, in addition to the
anticompetitive motives that already existed due to the nature of their respective practices.
Thereafter, PCMH, Bolin, and Whatley began to manufacture complaints about Dr. Philips. In
January 2004, Whatley and PCMH's Risk Management Department asked nurses who did not
work with Dr. Philips on any regular basis to "observe" his interaction with patients.
Although Dr. Whatley was fully aware that the renal unit at PCMH was at 3 south.

24.     Whatley with help of Katherine Gaston, Vickie Haddock and Clyde Brooks to recruiting
a nurses to overshadowing DR Philips from FEB 2004 till April 2004 .Their allegation was they
identified 4 patient .Even DR Philips did enter the patient room .

25.     Whatley did an investigation without approval from the executive committee. Even
Whatley with the help of Vickie recruited nurses not from the dialysis unit or 3 South the
renal floor. Vickie chose nurses supervisor from 2 north and 3 east (not the primary nurses on
the floor).

26.     Paul Bolin letter on June 2004 for initiation Peer review with Clyde Brooks as a part of
DR Philips re-appointment for 2004.Because DR Philips mentioned in his application the Mai
practice law suits with MR Ward.( second Peer Review)

27.     E-mail between Katherine Gaston and Whatley and recommendation of summary
suspension prior to the corrective action.




              Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 8 of 56
28.    Meeting on July 2004 with Whatley and Barrier regarding the infectious disease
protocol.

Dr. Philips explained in detail what Dr. Philips was doing and Dr. Philips was using Dr.
Rumley. As a consult for antibiotic management (not ECU physician).(Third Peer Review)

29.    The following week meeting on July 23,2004 with Whatley, Barrier and Vickie
Haddock. Their allegations were not examining the patient and Whatley insisting DR Philips
was doing Medicare fraud. Dr. Philips handed his office key to Vickie to evaluate his billing
record during his vacation where DR Philips said "no way".

rm a private physician. The hospital gave no patient to me all through the years at PCMH. All
of these patients are coming from my clinic and I have to run it by my lawyer first.

30.    Communication between Mike Allen and Vickie for letter dated 8/31/2004 and
9/09/2004 regarding my billing record prior to the Peer Review.

31.    On August 2004

Whatley wrote to Barrieragain that Whatley reviewed the medical record for many hours
and DR Philips explanation did not stand.

Whatley also mentioned about NC medical Board consent order and Whatley asked for
summary suspension of my privilege.

32.    August 30, 2004

Meeting held to discuss issues and corrective actionWhom was in that meeting? It was before
the request of investigation which was done on Sept, 2004

This is the Agenda from 1 to 5

ISSUE #1


Documentation of seeing patients, physical examination, lungs, clear, etc. when the
examination was not actually performed. This issue has two parts: One is whether he billed
for the patient for that or not and the Risk Management/Legal Office is looking into that with
his attorney. They will then determine whether they will report this as a Medicare fraud
issue or not. The second, regardless, of whether they actually that to Medicare is that is
clearly substandard care and needs to be dealt with by the chief of service.




            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 9 of 56
ISSUE# 2


"Our chest pain admission who subsequently died". Case reviewed by several parties.
Conclusion: Non-issue.


ISSUE #3


Reprimand by the NC Medical Board: Consent order May 21,2004. From failure to provide
help while on duty as medical director at Total Renal Care in New Bern, NC (reported by
NCMB to the NPDB and HIPDP)

Issue #4


Suspension from medical staff and/or dialysis units in Williamston and Tarbero: The course
of action on these two actions also is left to Drs. Bolin and Whatley. Again, either peer
review or correction action may be initiated on the basis of these suspensions or revocations,
but the actual facts leadingto these suspensions are necessary for further judgment. Unable
to get an official response from facilities in Williamston or Tarboro about these suspensions.

Issue #5


QUESTIONABLE APPROPRIATENESS OF DIALYSIS(3) Cases reviewed by Chief of Service.
Conclusion Non-issue.


August 30.2004 Letter received by the Chiefof Staff from the Chiefof Service requesting
correction action based on #1 and #3 above.

August 30,2004: Meeting held to discuss issues and corrective action.

33.     Letter to appear in front the executive committee. Dr. Philips had no idea what for.

Dr. Philips had to invite 2 lawyers with him Mike Allen (who handled the NC Board) and
William Simpson (the other lawyer dealing with dialysis matter).

PCMH Lawyergave us time to appear at 6:30PM after they had their supper for 2 hours PCMH
let us in.


Whatley started his allegation about all Dr. Philips trouble start in on 1998 with the brain
dead patient on bed 12 MICU and Whatley was recruiting nurses from different floor that Dr.
Philips did not examine patients and Dr. Philips billed for it. DR Philips denied his claim and
Dr. Philips also mention how bad and sour relationship between DR Philips and Whatley. It
started priorto Dr. Philips privileges at PCMH. When Whatley mis-diagnosed one of Dr.



10




             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 10 of 56
Philips patient with lung abscess and the right diagnosis was lung cancer. Later on the patient
was found to have lung Cancer as Dr. Philips diagnosis.

The executive committee approved to proceed with peer review.

34.    On October 2004


Whatley appointed member of the Ad Hoc committee to investigate the allegations.
According to PCMH By- law the one that initiated the investigation especially if he asked for
summary suspension should not be involved in the corrective action.

Whatley also elected Dr. Brown as chair of Committee and Dr. Brown was ECU pulmonary like
Whatley. Whatley admitted to contacting Dr. Brown prior to the meeting and told her his
concerns. The second member was Christino married to ECU nephrology.

Whatley forgot the definition of direct economic competition with the practitioner

physician who practices with the same specialty and sub specialty which is considered in
direct economic competition. Brown is internal medicine / Pulmonary. Christio is internal
medicine / Cardiology and Turner is internal medicine.

Larry Graham was there as the hospital lawyer. Larry do not allow Dr. Philips lawyerto be
there. Larry said in his deposition that he was there to make sure the committee followed the
by-laws.

But Larry Graham was the one running the show and askingall the questions. When Dr.
Philips mentioned that he will appealto the NC medical Board, Larry advised the committee
the consent order were not subject for appeal.

Before the Ad Hoc committee, Dr. Philips received a letter from Larry Graham firm on
October 10,2004 about the four issues the committee will review. Call coverage was not
included in it.

All of the sudden without any notification, Dr. Philips was informed that call coverage was
added by Whatley to the agenda through a letter without approval of the executive
committee. No record was made by the committee as requested by PCMH BY-LAW. The only
record was made by Larry Graham.

35.     On November 15, 2004 DR Philips met with MEC they told to meet at 6:30pm. PCMH
did the same thing. They had supper after every one left. Except 9 members Whatley and
Brownwas there. They did not accept the recommendation of the Ad Hoc committee. They
enforced suspension /suspended for 6 months.


11




           Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 11 of 56
36.    Section 3 composition of the fair hearing

Physician who practice in the same specialty / sub specialty are consider direct economic
competition Like Patel internal medicine / cardiology was not supposed to be there. DR Patel
was trained at ECU program under Bolin and Whatley. Dr. Patel is married to ECU internal
medicine physician and was working under Whatley.

Duringthe meeting DR Patel acted unprofessionally. There are too many objections by Mike
Allen to his behavior.


The hearing committee met up to 6 times. The hearing committee found out the
discrepancies between the nurses testimony at least 2 of them.

They requested a 6 month review of Dr Philips way of practice. No correction action was
requested. But they added and changed in the agenda that Dr. Philips date and time his notes
does not match the requirement for PCMH. DR Philips always dated his notes and DR Philips
timed it if DR Philips was seeing the patient for second time as required by Medicare. Dr.
Philips did not have any problem with his medical records.

The hearing committee does not have an access to the medical record. The only note the
hearing committee had involved the four patients was provided by Mike Allen.

They were not experts in medical records and they did not compare Dr. Philips notes with
somebody else as required by the law.

No explanation was given to Dr. Philips why Dr. Philips had to go to ECU Physician help
Center. Like in the past, Larry Graham wrote the recommendation.

During Patel deposition, he admitted he was not aware about the recommendation he just
signed it. It seemed like the hearing committee was just a frame. But the recommendation
was coming from somewhere else!!

Duringthe 6 meeting with fair hearing committee, Dr. Philips and Mike Allen was asked to
leave. The fair hearing committee left behind Larry Graham. Also an application for
reappointment was given to Dr. Philips by Mike Allen for re-appointment for 2005 -2007 As
matter of fact, Dr. Philips already had privileges from 2004 -2006.

37.    The recommendation was approved by EMC except agree about my request to go to
NC physician help center.

38.    On 02/17/2005 PCMH hired David Creech prior to the law suits to take over the Peer
Review.



12




          Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 12 of 56
39.    Larry Graham recommendation with Dr. Philips right to appeal the decision of MEC to
the board of trustees because this may interfere with Dr. Philips reappointment application
and Dr. Philips was also going to get more punitive sanction.

We agreed because nothing to appeal no corrective action was taken against Dr. Philips.

40.    The Board declined the recommendation of the EMC and forward the case to the
committee of 4.


The Committee of 4 supposed not be a PEER REVIEW COMMITTEE because neither DR Philips
nor his lawyer was invited to attend. The committee of 4 never read the fair hearing
transcript. And the committee of four made their decision behind close door in relation to 2
notes (Islami v. Covenant Medical Center) The committee of 4 made their recommendation
of 3 month suspension and 31 day are active. No reason was given for DR Philips for active
suspension.

41.    The board of trustees approved the recommendation and made a final decision.

Section 11. Final decision by Governing Body (PCMH bylaw)

b .No practitioner shall be entitled as a right to more than one hearing and one appellate
review on any matter which shall have been the subject of action by PCMH executive
committee or by the governing body or by a duly authorized committee of the governing
body or by both. This means the decision of the board of trustee is not final because DR
Philips still had one more chance for the appeal.

No reason was given to DR Philips why DR Philips had been suspended. It was the same
recommendation of the EMC except for the suspension.

The report to National Data Bank is related to incomplete medical record. According to the
law any suspension related to incomplete medical record the hospital had no right to
reported except after the 3rd time.

42.    Following the 1st Federal law suits.

8/09/2005 leadership committee attended by David Creech where Creech was talking over
the peer Review.

One week after DR Philips came back from suspension Dr.Philips was at support building by
chance to have coffee. Dr. Philips over- heard a conversation between Ernest W Larkin (the
hospital medical director and the clinical pathologist of PCMH) and Paul Comnitz (one of the
NC MEDICAL Board member)


13




          Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 13 of 56
Paul was asking if it is true that one of the nephrologist was suing the hospital. Ernest
answered do not worry, "We are planning to get rid of him". This happened prior to the
leadership Committee that Creech attended.

43.    DR Philips was asked to provide his daily schedule In 3 months in advance and give it
to PCMH by Larry Graham. David Creech hired a private investigator on hisown not approved
by credential committee to follow Dr. Philips up to 45 days.

44.    On 11/01/2005 Creech meeting with the medical staff leadership committee re- DR
Philips further corrective action.

45.    Last week of November 2005 Dr. Eric Lindbeck chair of the credential committee
requested investigation. He wasthe same physician that approved DR Philips coverage and
Dr. Philips primary office in 2000.

46. Following the request from Lindbeck and the recommendation of the committee of 4.
Dr. Julian Vainwright was the acting chief of medicine (Julian is not qualified for that position
according to their by-law because he is a radiologist) also Van Wright was involved before to
take over Dr. Philips dialysis privilege on 1996. VanWright consulted with chief of service
(who is he?) and another physician regarding possible need for summarysuspension.

47.    Letter on 11/28/2005from lars Larson for activation of the 59 day of suspension and
Larson called my office by 1:00PM and said to Dr. Philips by 5:00PM, "You are suspended for
59days." There was no reason given to DR Philips. There was no chance to contact Dr. Philips
patients either to move them to other physician or other hospital.

48. The following day 11/29/2005 Larson request for summary suspension. It seemed to
Dr. Philips activation of the 59 day suspension and summarysuspension was the same reason
for DR Philips was outside the county while DR Philips had patient on dialysis at PCMH.

Summary suspension - they titled DR Philips as a dangerous physician

Summary suspension are permitted under statute in caseof emergencies involving imminent
danger to the health of any individually FOLLOWED BY APPEAL.

PCMH summary suspension Dr. Philips for non-professional review activity (Ehlen v St cloud
hospital).

49.     If summary suspension is ordered Dr. Philips go straight to EMC.

Dr. Philips lost his chanceto meet with Ad Hoc committee which was run by Dr. Fogarty,
another internal medicine pulmonary.


 14




             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 14 of 56
50.    No one was listening to Dr. Philips explanation for coverage at EMC meeting where
there was over 60 physicians that attended and this was normal executive committee in an
executive session. At first, Larry Graham announced to everybody that Dr. Philips already
filed a law suits against PCMH and members of the staff at PCMH.

Dr. Kelkaringthe infectious disease physician was outside the meeting and they had to call
him in. Dr. Kelkaring was not aware about the allegation. The ID protocol was run by Paul
Cook not Kelkaring.

They provided DR Philips a letter not signed by Merrill. Inthat letter, Merrill stated that he
wrote this letter per the request of Larry Graham.

EMC approved the summary suspension

51.    On 2003


The bylaws were changed to strict practices to certain groups to acquire more patients to ECU
and increase hospital revenue.

For active staff privilege, if you have patient at PCMH you had to be at Pitt county all the time
24/7 or you have a written agreement of coverage by physician or groups with same specialty
or same qualification. Dr. Philips had between DR Philips and ECU nephrology as written
agreement in his files.

PCMH approved his coverage sign by both Bolin and Whatley till 2004 and on 2000 Dr. Philips
added a second layer of coverage with Dr. Merrill.

During the renal committee in late 2004 DR Philips was denied exception. But Bolin promised
to continue coverage through the fellow which Bolin denied that in his deposition. Bolin
promised to forward all the renal committee minutes meeting to Karin and Bolin never did.

52.    Call issues


DR Philips was asked to provide to PCMH hiscall scheduleon monthly basis 24/7

Then DR Philips was asked to provide his Daily schedule after the letter dated 6/22/2005
which DR Philips did.

The hospital had written agreement on Dr. Philips application and Dr. Philips file that DR
Philips had double coverage between Merrill and ECU nephrology.

No patient complained nor nurses addressing DR Philips availability. The corrective Agenda
on August of 2004. NO DIALYSIS issues


15




          Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 15 of 56
The state law

NC Medical act chapter 90 Page 11 of 379 Failure to respond within a reasonable periodof
time and I reasonable manner as determined by the board to inquires from the board
concerning any matter affecting the license to practice medicine.

Federal law EMTALA

No physician is required to be on call at all time. Asa corollary to immediately preceding
point, CMS reiterated existing interpretive guidance that no physician including subspecialist
is required to assume 24/7 day coverage ,regardless of numberof physicians on staff
specialty. Rather ,written policies and procedures must adapted for when a particular
specialty is notavailable or when the oncall physician cannot respond for a reasons beyond
his/ her control.

Also Simultaneous Call Physician with the exception of staff at critical access hospital can be
on call simultaneously at other hospital to maximize patient access to care. When using this
coverage approach. The hospital involved must have policies and procedures to follow when
the on call physician is not available to respond because he has been called to the other
hospital to evaluate an individual.

On 2000 Dr. Philips explained that DR Philips provide call coverage at PCMH, Martin General
and 7 dialysis centers and the credential committee approved his coverage and his practice.
After hiring the private investigator, DR Philips was outside the county On Oct 5,14 and 28 for
very limited time. Dr. Philips was responding to emergencies as documented two of his three
patient that Dr. Philips saw were admitted to PCMH.

DR Philips was treated differently. No other physician was asked to provide the hospital with
either call schedule nor daily schedule.Who was covering Merrill? Dr. Philips never wrote a
letter to Merrill for coverage.

Whatley said Merrill was covered by ECU. Bolin said Merrill was covered by physician
extenders means a nurse or the hospitalist coverage.

The hospitalist program was available to everybody on 2003. Why did PCMH decline this
service to Dr. Philips and Dr. Philips was having 2 physician extenders at that time?
The dialysis unit was owned by ENA and had to follow the Medicare rules. This the medical
 director of the unit had to provide coverage incase of emergency (Ward Case).
 Dialysis is a nursing procedure .Bolin deposition states that is not required for a physician to
 be at the dialysis unit at all the times while the patient receiving dialysis.
 16




          Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 16 of 56
From Patel deposition call start at 5:00PM Every physician is responsible about his patient till
5::00PM.Regardless of the daily schedule the nurses is going to call his/her physician. Not the
covering physician. If Dr. Philips cannot handle the call, he always calls somebody else. The
hospital already has a code team in place which is supposed to respond to any patient in
need for urgent interference and they are supervised by critical care physician and fellow
24/7.

When a patient comes after hours and patient needs STAT dialysis the nephrologist cannot do
anything without a nurse. All Nephrologists need a nurse to initiate dialysis.

Three of the acute dialysis nurses live outside PITT County and were talking call.

Who was covering Merrill when Merrill was pulling his boat from the marina? Merrill was
never asked for his daily schedule. Neither Whatley or Bolin were aware that Merrill had
multiple county practice like Dr. Philips.

There were many solo Cardiologist, Gastroenterologists, and oncologists that were never
asked for daily schedule or coverage.

53.     After the decision of EMC

PCMH report DR Philips twice to North Carolina Medical Board and the Data Bank for the
same reason back to back.

All of these reports were done by Kathryn Gaston without any approval with Chief of staff
according to their by- law. Later on, this reportwas withdrawn and reported again by a
different person, Kelley (The quality control). But the content was the same.

54.     On December 14,2005

Dr. Philips received a letter from Fresenius Medical center (ENA are the medical director of all
their unit). Fresenius mentioned DR Philips privileges at PCMH was summary revoked andthis
revocation of privilege is considered to be permanent.

PCMH isthe only hospital inthe service area which is an approved renal care facility. As Dr.
Philips was no longer an active member of the medical staff of this hospital,the governing
bodies of these Fresenius owned and operated dialysis facilities find it necessary to revoke DR
Philips Medical staff Privilege effective December 21,2005

Thus, another report sent to the Data bank.

55.     On December 22,2005 Dr. Philips gave notice to PCMH for appeal.



17




          Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 17 of 56
On Feb 27,2006 formation of the fair hearing Committee.

56.    On Marsh 2006 meeting with NC Board as the result of summary suspension. The
Board hearing committee cleared Dr. Philips up from the PCMH allegation. NC Medical Board
told Dr. Philips frankly deal with your problem with PCMH.

The only thing NCMB asked about is the ID protocol recommendation. NCMB asked DR Philips
to provide them with 5 Medical records. Dr. Rumley as consult for ID and 5 other medical
record without Dr. Rumley. Dr. Philips was promised to let the chart review by any other
physician or group in Raleigh area away from Pitt county university health system.

57.    On April 11,2006- May 15,2006, May 16,2006 and October 2,2006

The fair Hearing Committee met and heard evidence

During one of this meeting Larry Graham refuse to let DR Philips crossexams DR Kelkaring( ID
DR). Following the May 16/2006 hearing,the committee through Larry Graham notified Dr.
Philipsthat they heard enough evidence and had no need for additional testimony. Larry
Graham retained the services of an attorney William R.Purcell II of the firm of Purcell
SiGriswold, LLP from Scotland neck of NC to write the hair hearing recommendation. It did
not match with the minutes against what was written on PCMH By-laws.

58.    Their recommendation went to the EMC and BOARD of trustee

On December 29,2006 I was permanently revoked from PCMH

On Feb 2006 DR Philips lawyers received a letter from NC Medical Board offering to them
another consent order without knowing DR Philips allegation. Even NCMB refused to release
the name of the expert witness. Dr. Philips refused to sign and ask for a hearing. DR Philips
learned his lesson from the Ward Case.

59.    On March 2006 Dr. Philips filed the second Federal law suits.

60.    From 2006 / 2007 DR Philips lost his practice .DR Philips had no income .DR Philips was
working as a primary care provider in hisoffice .DR Philips had more than three lawyers fees,
2 for the Federal law suits and one for NC Medical BOARD.

PCMH kept in touch with the NC Medical Board even on 2007. PCMH was recruiting the
expert witness from one of their hospital (Dublin General Hospital). When we found out
about him, he resigned from this hospital which he had privileges till 2008

61.   2007 Dr. Philips moved to Guam. DR Philips lost all of his patients and left his family
behind. Although he left North Carolina, PCMH with the help of Creech, made it hard for Dr.

18




          Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 18 of 56
Philips to find any Jobs through Creech report to West Virginia Medical Board. Miss Medical
Board, Texas Medical Board and also to Guam Newspapaer.




                                       Legal Battle



62.      On 29 July2005, Plaintiff filed a complaint in United State District Court for Eastern District of
North Carolina bearing file No. 4:05-CV-97-F (3) (referred to herein as " Philips 1"). In Philips 1,
plaintiff asserted claimsarising out of (1)- active suspension for 31 days of defendant medical staff
privileges without any reason.

 (2)Fraudulent report to Data bank for none -professional review issues and NC Consent order was
terminated prior to the report. The report was done by Kathryn Gastin without any reviewable by the
chief of the medical staff and the chief of service.

63.     According to NC Medical Act Chapter 90 page 15 of 379

A hospital is not required to report the suspension or limitation of a physician privilege for timely
completemedical records unless the suspension or limitation isthe third within the calendar year for
failure to timely complete medical record.

64.   The district Court dismissed plaintiffs Section 1981 and 1983 claims without summary
judgment motion as none compliance with the discovery.

65       PCMH Lawyers asked plaintiff to produce true and correct copies of anyand all billing records
for years 2000 through 2005 for anyand all patients defendant had seen andtreated eitherat PCMH
or at any other facility

a - Billing record not relevant to the issues orclaims raised inthis law suits and not reasonably
calculated to lead to the discovery of admissible evidence

b- a fishing expedition for information not relevant to this suit

c- overboard to the extent that the request was requested was for billing records for patients at
facilities other than PittCounty Memorial Hospital when such other facilities are not partiesto or
otherwise connected to this suit or the issues ,claims or defenses raised in it.

d- PCMH claims that defendant wholesale practicewere specificallythe subject of the

corrective action against defendant f which was inaccurate.

e- Plaintiff was not an employee and never used PCMH billing service. PCMH had no



 19




            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 19 of 56
dominion over Plaintiff office billing records. PCMH had nothing to do what so ever with the
allegations made or the defense raised in the lawsuit.

f- This wholesale request to fish for some evidence that paintiff engaged in wrongful billing practices
in order to bring further pressure against plaintiff for seeking legal relief from the wrongful peer
review


g- Discovery devices cannot be used to fish for information or exert improper pressure on

party.

66.      Magistrate Judge Webb in hisorderasked for considering plaintiff Fifth Amendment privilege
and plaintiff need to acquire relevant evidence, one possible solution would be a stay this civil action
until the statute of limitations runs on all potential criminal charges as the Fifth Circuit did in Wehling
608 F2d at 1089 .


The Magistrate Judge Webb recommended that unless plaintiff produced responsive information,
plaintiffs case would be dismissed.

67.       For the Court information PCMH got plaintifft wholesale billing record as an order by
Honorable Judge Doughton. In the same PCMH refused to give their billing records to plaintiff

68.       Plaintiff filed his second lawsuits in the United States District Court for the Eastern Districtof
North Carolina ( File No. 4:07 - CV - 49 - F) " Philips 2

As result of wrongful new corrective action and for non-professional review issues.

Defendant medical staff privileges was summary suspendedand permanentrevoked it on Dec 19,
2006.


69.       Plaintiff lawyer dropped 19818t 1983 claims, justasking for due process asonlyFederal
claims.

70.       Honorable Judge Fox deprived plaintiff from his constitutional right for due process affirmed
by the fourth circuit. In an opinion issued 13 July 2009.

71.       All of the plaintiff lawyers filed for motion to withdraw which wasgranted by the lower court
Judge on October 2013. Ms Meyer and Ms Zaner filed for punitive damage claims in Every Federal and
Stateclaims. If Ms Meyer and Ms Zaner felt that plaintiffst claims were malicious or frivolous why
both lawyers filed for such claims.

72.        Due to unexpected withdrawals of all plaintiffs lawyers, Plaintiff had hardtime to

defend his punitive damage claim andto approve to the courtthat plaintiffsclaim was not

 frivolous and malicious. Motion of legal fees andTaxation was granted by lower court on July 2014.


 20




            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 20 of 56
73.     Plaintiff filed "Philips 4" on Feb 15 / 2015 vs multiple parties and new Federal claims. All of the
Plaintiff's claims never been litigated and was improperly dismissed in unlawful ways. Even the new
defendants ( DavidCreech and Jay C. Salsman) had been dismissed without any argument.

74.     On 12 August 2009, plaintiff filed in North Carolina SuperiorCourt (Pitt County

Superior Court File No. 09-CVS-2652).

75.     Honorable Judge Duke ordered on mediation for plaintiff case. On November 4,2009 David
Creech filed for exceptional Case

76.     Plaintiffs case was assigned to Honorable Judge Richard Doughton on Feb, 2010.

plaintiff had concerns about Judge Doughton (had discrimination claim against him prior to

plaintiffs case). Nothing done by plaintiffs lawyers.

77.     plaintiff had hard time to acquire legal representation from North Carolina, because

PCMH acquired most of the legal firms at North Carolina. PCMH Lawyers tried veryhard to

block plaintiffs lawyers from appearance at North Carolina Court.

78.     Asexpected, Honorable Judge Richard Doughton ignored federal law statute federal laws,

Statues immunity, North Carolina immunity, privileges and North Carolina Medical Act.

Honorable Judge Richard Doughton never wrote any orders in plaintiffs case. Honorable Judge
Richard Doughton also granted all ofthe defendant motions without any verification if lawful or
unlawful Honorable Judge Richard Doughton gave his power to the defendant Lawyers to write all

orders and to create their own statutes.

79.     The defendant lawyer succeeded to putall of the plaintiffs facts as privileged and when

 Defendant lawyer questioned this matter, theyanswered them back," Because Isaid so"
80.      Plaintiff after he lost hislegal representation, defendant get used to filed his motion

 by first class U.S Mail certified and addressed to Lori A. Strayer (Trial Court Coordinator)
 81.     On August 2016 plaintiff filed for noticed of appeal and requested all the records of
 Summary Judgment go to North Carolina Court of Appeal (No pending appeal docketed at

 North Carolina Court of Appeal ??

 82.     On May 2,2018, PCMH Lawyers filed for (1) Motion to Dismiss plaintiffs Appeal and

 21




           Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 21 of 56
(2) Motion to compel Discovery. Plaintiff was served on May 14, 2018.

Hearing was set on June 11, 2018.

83.     On May 14,2018 plaintiff filed for motion to Dismiss the hearing and NC Rule 62

(b)(c)(d) and Rule 12.

84.     On June 11,2018 the lower Court granted PCMH Motion and dismissed plaintiff

N.C Appeal. On June 20,2018 Plaintiff received the orders by U.S Mail.

85.     Without defendant presence, the lower court dismissed plaintifft appeal and granted

motion to compel.

86.     Plaintiff never waived his constitutional right and due process to be present

in person or by the phone during the hearing.

The hearing was scheduled at 10:00AM. The orders was filed at the Court the same day at

10:50 AM. It seemed to plaintiff the orders were created priorto the hearing as usual by the

the defendant lawyers and Signed by the Court.

87.     Plaintiff requested a transcript from the court, no response from the court yet ?



                                           CLAIMS




88.      Plaintiff Pursuant To Due process of law be allowed and is requestingfor Relief of all

orders inViolation of the law, that Due process of law be allowed and further issues relief as the court

deem appropriate. Plaintiff's Civil and Constitution rightwas denied .

Not only violated due process of laws, But also denied equal protection under the law. Federal ,State

North Carolina Medical Actwas ignored . It seem that the law was creatively interpreted .

89.      Plaintiff brings his claims pursuantto Title 42 U.S Code &1983for violations of Certain

Protections guaranteed to plaintiff bythe First ,Fifth, Ninth and FourteenthAmendments of

the federal Constitution




22




           Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 22 of 56
90.     Honorable Judge W. Earl Britt under color of law in his capacity as a judge in the the United

States District Court For the Eastern District of North Carolina Western Division Denied


Defendant's motion for relief from judgement pursuant to Rule 60, Motion to Re-open the case

and to Set aside the Judgement, Constitutional Right and Public Trust Action ( 28 U, S ,C &

1331), Rooker- Feldman, Doctrine, Discrimination Retaliation and Harassment.

without reading the records or argued the facts . No mention of any statues or cases of law.

91.     Defendant lost valuable property and deprived from due process (This a Violation the Fifth

Amendment as well as the Fourteen Amendment)

92.     Oversight of Plaintiff - Appellants case by U.S Supreme Court and Fourth Circuit was

abused by District Federal Court to dismissed plaintiff Rule 60 ( b) motion.

                                          FRAUD UPON THE COURT




93.     Fraud Upon the Court is where the Judge (who is Not the Court) does Not support or uphold

the Judicial Machinery of the Court. The Court is an unbiased, but methodical " creature " which is

governed by the Rule of law ....that is, The Rules of Civil Procedure, Rules of Criminal Procedure and

Rules of Evidence, all which is overseen by Constitutional Law. The Court can ONLY be effective ,fair and

"just" If it is allowed to function as laws proscribe .

94.     Some Judges who are violating their oath of office and are NOT properly following These rules (

Some Judges are usually grossly ignorant of the Rules and are playing a revised legal game with their \

own created rules. Fraud Upon the Court makes void the orders and Judgement of that Court

95.      A judge is an officer of the court, as well as are all attorneys. A state judge is a state judicial
officer, paid by the State to act impartiallyand lawfully. A federal judge is a federal judicial officer,
paid by the federal government to act impartially and lawfully. State and federal attorneys fall into
the same general category and must meet the same requirements. A judge is not the court. People v.
Zajic, 88 lll.App.3d 477,410 N.E.2d 626 (1980).

 96.   Whenever any officer of the court commits fraud during a proceeding in the court, he/she is
engaged in "fraud upon the court". In Bulloch v. United States, 763 F.2d 1115,1121 (10th Cir. 1985),
the court stated "Fraud upon the court is fraud which is directed to the judicial machinery itself and is
not fraud between the parties or fraudulent documents, false statements or perjury.... It is where the

23




            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 23 of 56
court or a member is corrupted or influenced or influence is attempted or where the judge has not
performed his judicial function — thus where the impartial functions of the court have been directly
corrupted."
 97.    "Fraud upon the court" has been defined by the 7th Circuit Court of Appeals to "embrace that
species of fraud which does, or attempts to, defile the court itself, or is a fraud perpetrated by officers
of the court so that the judicial machinery can not perform in the usual manner its impartial task of
adjudging cases that are presented for adjudication." Kenner v. C.I.R., 387 F.3d 689 (1968); 7 Moore's
Federal Practice, 2d ed., p. 512, AH 60.23. The 7th Circuit further stated "a decision produced by fraud
upon the court is not in essence a decision at all, and never becomes final."

98.       "Fraud upon the court" makes void the orders and judgments of that court.
      It is also clear and well-settled Illinois law that any attempt to commit "fraud upon the court"
vitiates the entire proceeding. The People of the State of Illinois v. Fred E. Sterling, 357 III. 354; 192
N.E. 229 (1934) ("The maxim that fraud vitiates every transaction into which it enters applies to
judgments as well as to contracts and other transactions."); Allen F. Moore v. Stanley F. Sievers, 336
III. 316; 168 N.E. 259 (1929) ("The maxim that fraud vitiates every transaction into which it enters...");
In re Village of Willowbrook, 37 lll.App.2d 393 (1962) ("It is axiomatic that fraud vitiates everything.");
Dunham v. Dunham, 57 III.App. 475 (1894), affirmed 162 III. 589 (1896); Skelly OilCo. v. Universal Oil
Products Co., 338 III.App.79,86 N.E.2d 875,883-4 (1949); Thomas Stasel v. The American Home
Security Corporation, 362 III. 350; 199 N.E. 798 (193S).


99.     Under Illinois and Federal law, when any officer of the court has committed "fraud upon the
court", the orders and judgment of that court are void, of no legal force or effect.

100.        Federal law requires the automatic disqualification of a Federal judge under certain
circumstances.
101.     In 1994, the U.S. Supreme Court held that "Disqualification is required if an objective
observer would entertain reasonable questions about the judge's impartiality. If a judge's attitude or
state of mind leads a detached observer to conclude that a fair and impartial hearing is unlikely, the
judge must be disqualified." [Emphasis added]. Liteky v. U.S., 114 S.Ct. 1147,1162 (1994).
102.     Courts have repeatedly held that positive proof of the partiality of a judge is not a
requirement, only the appearance of partiality. Liljeberg v. Health Services Acquisition Corp., 486 U.S.
847,108 S.Ct. 2194 (1988) (what matters is not the reality of bias or prejudice but its appearance);
United States v. Balistrieri, 779 F.2d 1191 (7th Cir. 1985) (Section 455(a) "is directed against the
appearance of partiality, whether or not the judge is actually biased.") ("Section 455(a) of the Judicial
Code, 28 U.S.C. A§455(a), is not intended to protect litigants from actual bias in their judge but rather
to promote public confidence in the impartiality of the judicial process.").
103.     That Court also stated that Section 455(a) "requires a judge to recuse himself in any
proceeding in which her impartiality might reasonably be questioned." Taylor v. O'Grady, 888 F.2d
1189 (7th Cir. 1989). In Pfizer Inc. v. Lord, 456 F.2d 532 (8th Cir. 1972), the Court stated that "it is
important that the litigant not only actually receive justice, but that he believes that he has received
justice."

24




               Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 24 of 56
104.    The Supreme Court has ruled and has reaffirmed the principlethat "justice must satisfy the
appearance of justice", Levinev. United States, 362 U.S. 610,80 S.Ct. 1038 (1960), citing Offutt v.
United States, 348 U.S. 11,14,75 S.Ct. 11,13 (1954). A judge receiving a bribe from an interested
party over which he is presiding, does not give the appearance of justice.
105.    "Recusal under Section 455 is self-executing; a party need not file affidavits in support of
recusal and the judge is obligatedto recuse herself sua sponte under the stated circumstances."
Taylor v. O'Grady, 888 F.2d 1189 (7th Cir. 1989).
106.    Further, the judge hasa legal duty to disqualify himselfeven if there is no motion asking for
hisdisqualification. The Seventh Circuit Court of Appeals further stated that "We think that this
language [455(a)] imposesa duty on the judgeto act sua sponte, even if no motion or affidavit is
filed." Balistrieri, at 1202.
 107. Judges do not havediscretion not to disqualify themselves. By law, they arebound to follow
the law. Should a judge not disqualify himselfas required by law, then the judge hasgiven another
example of his "appearance of partiality" which, possibly, further disqualifies the judge. Should
anotherjudge not accept the disqualification of the judge, then the second judge hasevidenced an
"appearance of partiality" and has possibly disqualified himself/herself. None of the orders issued by
anyjudge who has been disqualified by law would appear to be valid. Itwould appear that they are
void as a matter of law, and are of no legal force or effect.
 108.     Should a judge not disqualify himself, then the judge isviolation of the Due Process Clause of
the U.S. Constitution. United States v. Sciuto, 521 F.2d 842,845 (7th Cir. 1996) ("The right to a tribunal
free from bias or prejudice is based, not on section 144, but on the Due Process Clause.").
109.     Should a judge issue anyorderafter he has been disqualified by law, and if the party has
been denied of any of his/ her property, then the judgemay have been engaged in the Federal Crime
of "interference with interstate commerce". The judge has acted in the judge's personal capacity and
not in the judge's judicial capacity. It has been said that this judge, acting in this manner, has no more
lawful authoritythan someone's next-door neighbor (provided that he is not a judge). However some
judges may not follow the law.
110.      Ifyou were a non-represented litigant, and shouldthe court not follow the law as to non
represented litigants, then the judge has expressed an"appearance of partiality" and, under the law,
it would seem that he/she has disqualified him/herself.
111.      However, sincenot all judges keep up to date in the law, and sincenot all judges follow the
law, it is possible that a judge may not knowthe ruling of the U.S. Supreme Court andthe other courts
on this subject. Notice that it states "disqualification is required" and that a judge"must be
disqualified" under certain circumstances.
112.    The Supreme Court hasalso heldthat if a judge wars against the Constitution, or if he acts
without jurisdiction, he has engaged intreason to the Constitution. If a judge acts afterhe hasbeen
automatically disqualified by law, then he is acting without jurisdiction, andthat suggestthat he is
then engaging in criminal acts of treason, and may be engaged in extortion and the interference with
interstate commerce.
112.      Courts have repeatedly ruled that judges have no immunity for their criminal acts. Since both
treason and the interference with interstate commerce are criminal acts, no judge has immunity to
engage in such acts.

 25




            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 25 of 56
                                        North Carolina State Court


113.    Honorable Judge Richard Doughton deprived plaintiff from his constitutional rights to defend
his valuable property (hospital privilege claimed that the plaintff case was malicious and frivolous).
The Honorable Judge Richard Doughton ruling was affirmed by North Carolina court of appeal and
North Carolina Supreme Court.

114.       North Carolina Court System Court system deprived plaintiff from his constitutional right for
fair trial. Defendant filed on multiple occasions a motion for reconsideration a recusal of Honorable
Judge Richard Doughton . Plaintiff request was denied.)

115.      Plaintiff explained in detailed that Honorable Judge Richard Doughton's impartiality

(biased) was questionable to handle plaintiffs case.

116.      Honorable Judge Richard Doughton ignore the requirement of Health Care Quality

improvement Act.Theseinclude the Federal law statue and immunity, North Carolina immunity and

Privilege, and North Carolina Medical Act. (Brown vs. Presbyterian Health Care Svcs.)



117.      The North Carolina lower Court Orders was written by Pitt County Hospital Lawyers and

signed by Honorable Judge Doughton withoutanyverification if lawful or unlawful or matched

with the hearing or not.

118.      Honorable Judge Richard Doughton Granted Motion of Summary Judgement to defendantf by

giving absolute immunityto PCMH andtheir physicians. The trial Court Judge was not aware

that HCQIA immunity is acquiredand Rule 56 (d) (g) was not followed

119.      TheTrial court judge said that plaintiff case isa complicated one and it isveryhard to be

tried at North Carolina Court due to North Carolina 's immunity and privilege. Forward

plaintiff's caseto North Carolina Court of Appeal for second opinion This was against

Rule 56. The Trial Court never made any ruling against plaintiff Injunction Relief or Punitive Damage

Claims.




26




             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 26 of 56
120.    HCQIA does not provide immunity from injunctive or declaratory relief, citing Sugarbaker V.
SSM Healthcare, 190 F. 3d 905,918 (8th Cir. 1999), cert, denied, 528 U.S. 1137 (2000). (Johnson    V.

Greater Southeast Community Hospital Corp.)

121.    NC"§ 6-21.5. Attorney's fees in non-justifiable cases Rule 50, or a motion for summary
judgment pursuant to G.S. 1A-1, Rule 56, is not in itself a sufficient reason for the court to award
attorney's fees, but may be evidence to support the court's decision to make such an award. A party
who advances a claim or defense supported by a good faith argument for an extension, modification,
or reversal of law may not be required under this section to pay attorney's fees.

121. The court shall make findings of fact and conclusions of law to support its award of attorney's
fees under this section. (1983 (Reg. Sess., 1984), c. 1039, s. 1; 2006-259, s. 13(1).)"

122. As far as plaintiff is aware of, summary judgment motion is not enough to award legal fees for
punitive damage claims(no cases of law).Theonly claim awarding legal fees after summary judgment
motion is deceptive trade claim which is not applicable for legal and medical fees.

123.    Both plaintiff's claims (Injunction Reliefand Punitive Damage) was Dismissed By North

Carolina Court of Appeal for not Appealing the protective order and wrong enforcement of

statue of limitation (The North Carolina Court of Appeal was asking Defendant to filed his

claims right awayafter the corrective action prior the administrative procedure - not following

(Exhaustion of Remedies Doctrine)

124.    PCMH lawyers creatively interpreted N.C Gen Stat 8i ID - 45 . Without citing any case

Law support or factual orreasonable basis and only echoing the words of N.C Gen. Stat&ID 45

Defendant lawyers asked the lower court Judge to award all theirattorney's fees of

$444,554.45 which wasgranted by lower court judge withoutverification of theirbilling

records.

125.       No evidence was provided to the court that plaintiff should know and had to know his

claim was malicious and frivolous.

On May and June of 2014

Defendant lawyer (Creech and Salsman wroteintheir briefing for motion of Taxation and legal fees.
Even in the order which was written by Salsman and signed by Judge Doughton without any
verification.The NC Medical Board Consent order was a reason for initiation of corrective action and
the reason for the revocations plaintiff hospital privileges


 27




             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 27 of 56
This was a fraudulent allegation. The NC Medical Board Consent order was not a reason for initiation

of corrective action nor the reason for revocation plaintiff hospital privilege.

126.    Plaintiff filed for North Carolina Rule 59 and Rule 60 which include new evidence (all the

Privileged materials). David Creech wrote a letter to Guam Memorial Hospital and forward to them

privileged materials including the request for corrective action dated Aug 26,2004 from Dr

Whatley ,Dr. Barrier's Sept letters, Dr. Brown's Adhoc Committee and Dr. Olsen's fair hearing

Committee documents.


127.    According to Bryson Vs Haywood Regional Medical Center, Defendant could be able

to use these documents because David Creech gave this documents to Guam Memorial

Hospital This documents lost its North Carolina privilege and became discoverable.

128.    The Trial Court Judge was deceiving the North Carolina Court of Appeal by order motion of

Stayed pending appeal and denied the hearing of NC Rule 59 and NC Rule 60.

And The Trial Court Judge was holding the new evidences (all the privileged materials) and

forward Defendant case to North Carolina Court of Appeal with deficit record.

The Trial Court Judge was not aware that North Carolina Court of Appeal knew about

NC Rule 59 and NC Rule 60.


129.   Plaintiff had three back to back Peer Reviews, none of them were related to NC Medical Board
Consent order and was not approved by the executive committee according to the by-laws.

First Peer Review


In early 2004, PCMH began to raise the issue of whether plaintiff was physically examining

his patients.

Second Peer Review


In June 2004, Paul Bolin initiated Peer Review As a part of plaintiff re-appointment for 2004

Plaintiff mentioned in his application the malpractice lawsuits regarding Mr. Ward.

Third Peer Review


In July 2004, Whatley initiated Peer Review that plaintiff was not following PCMH ID

28




            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 28 of 56
Protocol NC Medical Board Consent order was terminated prior to the first corrective action.

130.    Defendant lawyers (Creech and Salsman ) wrote in the same briefing and the same order The
misrepresentation of plaintiff primary site of delivery and the true nature of his practice never would
have received admitting privileges at PCMH. These were fraudulent allegations.

131.    PCMH was the only tertiary hospital approved by Medicare for in-patient Dialysis, plaintiff is
Board Certified Nephrologist .PCMH was the primary site of delivery for defendant's patients care.

132.    After summary suspension of plaintiff PCMH privilege. Plaintiff lost all of his Dialysis patients
and also out patients Dialysis Clinic privilege.

133.    Defendant lawyer (Creech and Salsman) reasoned that the punitive claims was the main
nucleus for plaintiff case which was the court awarded the entire legal fee paralegal and also the
appellate court without reading the billing record.

This was also fraudulent allegation.

134. Debbie Meyer and Karen Zaner on Jan 2010 filed for plaintiff response and memorandum of
law in opposition to defendant's motion to dismiss [ Rules 12 A ( b )(1) and (12)(b)(6) ] Debbie and
Karen asked for punitive damage for defamation, fraud and Tortious interference. (Exhibit H)

135.    On March 20,2011 David Creech did not request for summary judgment motion against
plaintiff punitive damage. On March 30,2011 Karen never defendant punitive damage claim.

136.    NC ID 15d No punitive damage for Breach of contract.

Claims should Be Granted To plaintiff To Determine Either Federal, State

Statue Or North Carolina Medical Acts was followed. It seem that the law are creatively

interpreted.

137.    The long- standing rule in North Carolina isthat, unless a statue provides otherwise,

parties to litigation are responsible for theirown attorney fees. Hicks v. Albertsons ,284

N.C. 236, 238(1973); Stevenson v. Bartlett, 177 N.C. App. 239,244-45 (2006)

(quoting City of Charlotte v. McNeely, 281 N.C. 684 691 (1972) (Attorney fees inthis

State are entirelycreatures of legislation and without this do not exist.)

138.     G.S. 6-21.5 permits a court to award fees to prevailing party wherethe claimant pursued

a claim the law does not recognize or for which the court cannot provide redress

The legislative purpose behind the statue is to discourage frivolous legal action persist.

29




            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 29 of 56
Nova Constr., Inc v. Edwards 195 N.C.App 55,66 (2009) (quoting Short v. Bryant,

97 N.C.App.327,329 (1990).

139.    The trial court must conduct a review of all relevant pleading and documents in determining
weather fees areappropriate. Lincoln v. Bueche ,166N.C. ApplSO, 153(2004); Badri's v. Town of Long
Beach, 208 N.C.App718.722( 2010);

140.    The trial court shall make finding the fact and conclusion of lawto support its award of

attorney's fees under this section."G.S. 6-21.5 Brooks v. Giesey, 334 N.C. 303,

311-313(1993)

141. The lower court Judge neither read plaintiff case, striking all defendant affidavits even his
own nor reading Defendant billing records. Even the lower court judge supposed to seethe privilege
material under camera which was never done.

142     The lower court Judge signed the order which was written bydefendant lawyers, agreed
about fraudulent allegations about defendant lost hospital privilege in relation to North Carolina
Consent order, plaintiff punitive claims was the nucleus in defendant case and defendant primary

site of practice was outside Pitt County.

143.    The lower Court Judge wasnot aware why plaintiff losthis hospital privilege and how many
corrective actions were done against plaintiff.

144. Even the lower court Judge award absolute immunity to PCMH, And lower court Judge was
not aware of the requirements of immunity according to Federal Statue. (HCQIA)
(Brown v. Presbyterian Health Care Svcs.), (Islami v. Covenant Medical Center), (Granger v. CHRISTUS
Health Centeral Lousiana)

144.     The corrective action wasdone by the Board of Trustees, The Board of Trustees have no
immunity, They are liable for punitive claims.

 145.    Pursuant to Rule 12 (b)(6) (was not followed)

 [d]dismissal is proper when one ofthe following three conditions is satisfied :(l)the complaint on its
 face reveals that nolaw supports the plaintiff claim; (2) the complaint onits face reveal the absence
 of

 facts sufficient to make agood claim, or(3) the complaint disclaimer some fact that defeats the

 plaintiff's claim.


 30




            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 30 of 56
146.     NC 19.1 Statute of Limitation


The court found that there are no special circumstances that would make the award of

Attorney's fees unjust .The party shall petition for attorney's fee within 30 days

Following final disposition of the case, (plaintiff case dismissed at NC Supreme court

On Dec 12/2012 - PCMH Lawyer filed a motion of taxation on Jan 23 /2013)

147.    NC 21.2 Attorneys fee in notes, etc.

Ifsuch note, conditional sale contract or other evidence of indebtedness provides forthe payment of

reasonable attorneys' fees by the debtor, without specifying any specific percentage, such provision

shall be construed to mean fifteen percent (15%) of the "outstanding balance" owing on said note,

contract or other evidence of indebtedness.

148.    NC 21.6 Limitation on Amount


The act limits the amount of attorneysthat may be recovered. They cannotexceed the amount of

monetary damages award inthe matter of the action isbrought by a party primarily for the recovery

of monetary damages.

149.    NC ID- 25. Limitation of amount of recovery

 Punitive damages were awarded against defendant and shall not exceed three times the amount of
 compensatory damages ortwo hundred fifty thousand dollars ($250,000)
150.    The North Carolina Court of Appeal gave the right for the Trial Court To determine that

Plaintiff 's claim for punitive damages against Plaintiff was frivolous and malicious

{Page 3) .The Trial Court Judge was deceiving the North Carolina Court ofAppeal for number
of findings ( Page 4).

The North Carolina Court of Appeal was not aware all of this finding was fraudulent and was

written by defendant lawyers .The only thing The Trial Court Judge did was signing the order without
 any verification.

 151.    The defendant lawyer succeeded to putall of the defendant's facts as privileged and when


 31




            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 31 of 56
Plaintiff lawyer questioned this matter, they answered them back," Because I said so"

152.    Plaintiff after he lost his legal representation, defendant get used to filed his motion by

first class U.S Mail certified and addressed to Lori A. Strayer (Trial Court Coordinator)

On August 2016 plaintiff filed for noticed of appeal and requested all the records of

Summary Judgment go to North Carolina Court of Appeal ( No pending appeal docketed at North

Carolina Court of Appeal ??)

153.    On May 2,2018, PCMH Lawyers filed for (1) Motion to Dismiss plaintiffs Appeal and

(2) Motion to compel Discovery. Plaintiff was served on May 14,2018. Hearing was set on June 11,
2018.


154.    On May 14,2018 Plaintiff filed for motion to Dismiss the hearing and NC Rule 62

(b)(c)(d) and Rule 12.

155.    On June 11,2018 the lower Court granted PCMH Motion and dismissed Plaintiff N.C Appeal.
On June 20.2018 Plaintiff received the orders by U.S Mail.

156.    Without Plaintiff presence, the lower court dismissed plaintiffappeal and granted motion to
compel.

157.      Plaintiff never waived his constitutional right and due process to be present in person or by
the phone during the hearing.

The hearing was scheduled at 10:00 AM. The orders was filed at the Court the same day at

10:50 AM. It seemedto plaintiff the orders werecreated prior to the hearing as usual by the

the defendant lawyers and Signed by the Court.

158.      Plaintiff requested atranscript from the court, noresponse from the court yet ?
                                               Federal Court


159.      Plaintiff SherifA Philips, MD is not a lawyer, has expended substantial

personal resources fighting legal battles to protect plaintiff constitutional property rights.
Plaintiff spent almost $ 2 M for legal fees.

160.      Unexpected and unethical withdrawal of all plaintiff lawyers which was approved by NC
lower court judge, plaintiff found himself without legal presentation and plaintiff is unable to

 32




             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 32 of 56
afford one.


161.      Plaintiff Sherif A Philips filed a Motion for Rule 60 within the statute of limitations and
plaintiff was addressing the court from Guam .

109.      Honorable Judge W. Earl Britt denied defendant motion and the court's decision was sent

to North Carolina Address! Plaintiff contacted the Clerk's Office and Plaintiff was

advised to change plaintiff address of service to Guam by official Letter.

162.      Plaintiff Sherif A. Philips, MD, On July 10,2017 wrote an official letter to

honorable Chief United State States District James C. Dever III to inform the court that

plaintiff address for service is at Guam.

163.      The District Court sent the Court Decision regarding denying plaintiff motion to reopen

plaintiff case again to North Carolina address by mail around Aug 28,2017.

164.      Plaintiff got the ruling around the first week of Sept. at Guam.

165.      Plaintiff was denied electronic filing and electronic notification by the court

before.


166.      Plaintiff wrote his notice of appeal on Sept 12,2017 and the following day

was sent by certified express mail

167.      Plaintiff never been served by the clerk office within 21 days to plaintiffs

corrected address and the district court insisted to still serve plaintiff on the wrong address.

As result of that plaintiffs appeal at the Fourth Circuit was denied.

168.      Motion Should Be Granted To plaintiff Pursuant To Rule 41 (b)

169. Res Judicata and Collateral estoppel, along other argument is not applicable. Honorable Judge
Fox dismissed defendant case with prejudice without collateral review of the case. Rule 41(b). The
dismissal had been ordered in non-Jury case after a trial in which both parties had had a full
opportunity to present their claims and defenses and in which finding the fact and conclusion of law
had been entered.


170.      Plaintiff asked Honorable Judge Fox to get the record form NC state Court and to have legal
counsel Plaintiff request had been denied.




33




              Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 33 of 56
171.    Plaintiff case had been dismissed for 1- Violation of Rule 8(a) and Rule 10, Plaintiff corrected
and followed both Rule 8 (a) and Rule 10 in defendant reply brief. Even defendant re-wrote his claim
for discrimination, whistleblower, and stark law.

Plaintiff Pursuant To Wrong Enforcement of Statue of limitation.

172.   According to Supreme Court's 2007 decision in Ledbetter v. Goodyear Tire and Rubber Co .had
a dramatic impact on the timeliness of discrimination claims. Also according Obama Administration
no statute of limitation for discrimination claims.


173. Discrimination claim on Philips 1 vs. PCMH,Whatley and Bolinwas dismissed by Hon J Fox for
none compliance with discovery process (Discrimination never been argued)

174. Plaintiff filed "Philips 4" on Feb 15 / 2015 vs multiple parties and new Federal claims. Allof the
Plaintiff's claims never been litigated and was improperly dismissed in unlawful ways. Even the new
defendants (David Creech and Jay C. Salsman) had been dismissed without any argument.

175. Malpractice claims were a new claims, dismissed in relation to Statue of limitation . Judge Fox
did a mistake, Judge Fox granted the statute of limitation on the date of filling the law suits. Claims
for professional malpractice in NC must filed within three years from the date they occurred but no
more than four years from the last act giving rise to the claim (N.C G.S & l-15(c)).

176.    All of the plaintifflawyers filed for motion to withdraw which was granted by the lower court
Judge on October 2013. Ms Meyer and Ms Zaner filed for punitive damage claims in Every Federal and
State claims. If Ms Meyer and Ms Zaner feltthat plaintiff claims were malicious or frivolous why both
lawyers filed for such claims.

177.    Due to unexpected withdrawals of all Plaintiff lawyers, Plaintiff had hard time to defend

his punitivedamage claim and to approveto the courtthat plaintiff claim was not

frivolous and malicious. Motion of legal fees andTaxation was granted by lower court on July 2014.

Plaintiff brought his claim on March 2015.

No Statue of limitation for Medicare Fraud and taking over North Carolina properties

(Whistleblower Claims)

178- Plaintiff filed for Rule 60 (b), The DefendantCase went backto Honorable Judge Fox

He kept almost over one year, And Honorable Judge Fox disqualified himself ?

179.    Oversight of Plaintiff - Appellants case by U.S Supreme Court and Fourth Circuit was

abused by District Federal Court to dismissed plaintiffRule60 (b) motion.

180- The District Federal Court dismissed both Rule 60 (b) and Re-open Motions without any

34




           Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 34 of 56
hearings, reading the records, arguments and even without mention any statues or cases of

law.


181.Defengant has constitutional right to challenged the fairness of plaintiffs trial at

North Carolina Courts


( Pure Void-For-Vagueness in Skilling V. United States)

182.    Honorable Judge Foxdismissed planitffs case (twice) without any hearing. Honorable

Judge Fox deprived plaintiff from summary judgment motion to prove the merit of plaintiff's claim.

183. After a decade of legal battles defendant did know why plaintiff privilegewas terminated.
Every briefing or Court orders the causes were completely different.

184. From the official letters provided to the plaintiff by PCMH or from the report to Data Bank
defendant privilege ,was summary suspended and terminated for none - professional review issues.

185.    Plaintiff privilege was terminated as mentioned in every PCMH official letter that plaintiff was
not following hospital by-law.

186. Every court judge tried to dig in for professional review issues to support the plaintiffs case of
peer review and Every court did not follow the requirement of NC medical actandstate law.

187.    Both Federal and state lower court mishandled plaintiff' claims, pursued that the law did not
recognized plaintiff's claims orwhich the court cannot provide redress, plaintiffs claims never been
dismissed pursued To Rule 12. Plaintiffs claims was dismissed pursued to wrong absolute immunity
to PCMH and their physicians, notappealing the protective orders (which was fraudulent creation by
PCMH lawyers), wrong enforcement ofthestatute of limitation, the laws are creatively interpreted
Due process allowed bythe law never been followed and legal misrepresentation by plaintiff legal
team.


188.    No hearing Should Be Granted To defendant Pursuant To Rooker-Feldman Doctrine

189.    Court apply the Rooker-Feldman doctrine when the following four factor are present

        1. The plaintiff seeking to bring aclaim in federal district has already lost onthatclaim in the
             state court.


        2. The plaintiff is complaining that the state court judgment caused him some sort of injury
             or harm.


         3. The plaintiff is asking the federal district court to review and overturn the statejudgment.
        4. The State court finalized its decision on the claim before the federal district court began its
             own proceedings.

35




           Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 35 of 56
(Exxon Mobil Corp.v. Saudi Basic Industries Corp, 544 U.S 280 (2005)



                 THE LAW OF SUMMARY SUSPENSION HAD BEEN CHANGED




190.      The Standard and Documentation Requirements.
A summary suspension of a medical staffmember's practice can only be imposed
where continuation of practice—constitutes an immediate danger to the public , including
patients, visitors and hospital employees and staff
191.      A summary suspension. May not be implemented unless there isactual documentation or
other reliable information that an immediate danger exists.
192.      The documentation or information must be available at the time the summary suspension
is made. The intent behind this amend ant was to narrow the scope on which a suspension
decision is made and to make sure that the information is based on hard evidence rather than
rumor or innuendo. For example an internal and/or external review in the form of minutes or a
reportwhich establishes that an immediate danger exist
193.      Summary suspension must be based on the immediate danger standard.
194.      External Reviews is becoming more prevalent for medical staffand hospital to consider
using third party reviewers to evaluate patient medical records where questionable care has been
provided. The reasons for doing so include conflicts ofinterest, evaluation ofa medical specialist
for which there may not be a comparable peer ,or to promote the goal ofbeing fair and objective
when evaluating quality ofcare issues. (Neither record nor external reviewer was available for
plaintiff corrective action)
195. Most would agree that the imposition ofa summary suspension has the most significant
adverse impact on a physician's career and reputation compared to any other form ofdisciplinary
action.

196. Hospitals and medical staffs typically will shy away from a physician applicant with
summary suspension on his orher record because these decisions are typically reserved for most
egregious situations in which the life orwell-being of patients and other individuals inthe
hospital are placed inserious jeopardy by the physician's action or conduct.
197. Summary suspension where this is a violation of hospital policy or where the

 36




             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 36 of 56
physician's conduct may be disruptive of the medical staffor hospital operations. These
and other alternative grounds for summary suspension are no longer allowed.



Retaliation and Harassment by Pitt County Hospital and PCMH Lawyers


198. PCMH do nothave mal-practice insurance , PCMH acquired Harris and Creech law firm
(as malpractice lawsuit firm) prior defendant filling any claims , Harris and Creech firm was
Taking over the peer review and convinced the leadership hospital committee to change the
agenda ofthe peer review and to enforce summary suspension regardless ofthe opinion ofthe
Executive committee.

199. After Plaintiff filed Philips 1 , Creech met with the leadership hospital committee to
Retaliatefrom plaintiffand to get rid of plaintiff.
200.Creech was threatening plaintiff to drop either the law suits orthe physicians from the law
Suits or else Creech was going to ruin plaintiff career and reputation and Creech was seeking the
legal fees
201. Creech contacted Guam newspaper to ruin plaintiffcareerand reputation
202. Creech was recruiting expert witness to change the agenda for North Carolina Medical
Board.

203. Creech was obstructing PCMH to answer any inquiry regarding plaintiff to have a new
license in different states and to acquired other opportunity .
204. Creech was requesting for autopsy for every patients that died under care ofplaintiff
Between Philips 1 and Philips 2. Creech was fishing for any mistake.
205.Creech released privilege material regarding plaintiff dialysis unit peer review to North
Carolina Medical Board.

206. Creech was reporting to North Carolina Medical Board up to 2007 , Even After the
corrective action was finalized on 2006which forced plaintiffto put his North Carolina license
to be inactive.

 207.Plaintiff 6s nurse (was a witness at the fair hearing on defendant behaves ). PCMH
 retaliated from her and fraudulent report her to the nursing Board .
 208. PCMH retaliated from Plaintiffs wife by forcing her to give away PCMH privilege and

 37




             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 37 of 56
threatening defendant's wife that PCMH would report her to North Carolina Medical Board.

209.PCMH lawyers got in touch with Vivian ( defendant's Witness ) and threatening her to

change her testimony.

209. PCMH was blocking plaintiff to have good legal presentation . PCMH had contracts with

all well respected law firms in the surrounding counties . They were blocking the appearance of

Karin Zaner appearance.

210. PCMH lawyers kept harassing plaintiff by serving him at North Carolina Address, not at

Guam


211. All the orders was created and was written by PCMH lawyers, The law never been

followed but creatively interpreted .

Prayers

Plaintiff prayed to Court accept his Claims




                                                        Sherif A. Philips, MD

                                                        1406 North Marine Corps Drive
                                                        UpperTumon, GU 96913
                                                        Telephone: (671) 689-7611
                                                        Email: sherifap@aol.com




             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 38 of 56
                                CERTIFICATE OF SERVICE



The undersigned hereby certifies that heserved a copy ofthe following Fraud Upon the Court
,Grant Relief Under 28U.S.C § 1655 and Set Aside Judgement for
Fraud on the Court, Due process of law be allowed Relief of orders in violation of the
laws, Under Title 42 United State Standard 1983 .Constitution Right and Public Trust
Action ( 28 U.S.C& 1331), The Right- to - Honest- Service Doctrine and Vagueness
Doctrine,Rooker-Feldman ,Doctrine , Discrimination , Retaliation and Harassment
Asking for new Trial the law of Summary Suspension had been Changed
on the opposingparties, this 26th day of December 2018 addressed as follows:




                                             /s/ w. Gregory Merritt
                                             State Bar Number: 23333
                                             E-mail: wgm(5>harriscreech.com
                                             Harris, Creech, Ward & Blackerby, P.A.
                                             325 Pollock Street
                                             P.O. Drawer 1168
                                             New Bern, NC 28563-1168
                                             Telephone: (252) 638-6666
                                             Facsimile: (252) 638-3542
                                             Attorneys for Vidant Medical Center
                                              (Pitty County Memorial Hospital),
                                               Paul Bolin, M.D. Ralph Whatley, M.D.
                                               David Creech, and Jay Salsman




40



            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 39 of 56
                                                                                            .$   tf Sfc&a fata


                             K
                                                                                     2013 SEP 21 jtRftM
                                                                                         3!®KtFWRT

                             IN THE SUPERIOR COURT OF GUAM
                                                                                     oy^


 PITT COUNTY MEMORIAL HOSPITAL,                     Superior Court Case No. CV0478-18
 INCORPORATED,

                                       Plaintiff,     ORDER DENYING MOTIONS AND
                                                          SETTING HEARING DATES
                       vs;



 SHERTF ANTOUN PHILIPS, M.D.,

                                     Defendant.



        On September 7, 2018, the Court issued a Decision and Order re Motion to Dismiss.

Thatdecision denied Defendant SherifPhilips, M.D.'s motion to dismiss the Complaint for

Enforcement of Judgment and concluded that Plaintiff Pitt County Memorial Hospital, Inc.

adequately stated a cause of action and that the Court had subject matter jurisdiction over Pitt

County's claims.

        Philips now submits two new filings: (1) "Rule 59 and Rule 62;" and (2) "Rule 60(b)

Grant Relief Under 28. U.S.C, §1655.and Set Asidejudgment for Fraud on the Com! Honest _ „

Service Doctrine and Vagueness Doctrine Request for Hearing for Defendant Counter Claim."

Though not explicitly designated as motions, the Court construes both documents to be motions

for certain relief.

        As noted in the Court's Decision and Order re Motion to Dismiss, Guam's Rules of Civil

Procedure govern theprocedural aspects of this case. Thus, the Court first examines whether Dr.

Philips may utilize Guam's Rules ofCivil Procedure 59 and 62 atthis juncture. Guam's Rule 59

                                     /"> rs


             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 40 of 56
 CV0478-18              ORDE^PNYING MOTIONS AND SETTING HEAP® DATES                                        Page 2

applies when aparty seeks anew trial or an amended judgment. Rule 62 governs the stay ofa
proceeding to enforce ajudgment. Both rules, therefore, set out procedural methods by which a
judgment may beattacked oraffected after ajudgment has been issued bya Guam court, ora

trial has occurred.

         Onthe other hand, this case is pre-trial andpre-judgment. TheCourt hasyet to issue a

Scheduling Order and has notissued a judgment on anydispositive issue. Rules 59 and 62 are

therefore not applicable atpresent, and the Court DENIES the first filing, "Rule 59and Rule 62.:

         As for the second filing which references "Rule 60(b)," Guam's Rule of Civil Procedure

60(b) governs relief fromjudgments or orders for circumstances such as mistake or newly

discovered evidence, among other reasons. In reviewing Dr. Philips' motion, however, this Court

does not find any arguments made by Philips which asks that the Court reconsider or excuse its

September 7,2018 Decision and Order re Motion to Dismiss. The "Rule 60(b)" document

instead appears to askthattheNorth Carolina state judgment at issue be reconsidered. This

court, however, has not made any determination aboutwhether this Court may or may not

enforce, theNorth Carolina state judgment. If Dr. Philips wants the Court to review this issue by .

wayof a motion, he must file theappropriate motion, which may or may notinclude a motion for

summary judgment. Ifitis amotio^for su^^                                  itmust comply withjhe
requirements of Guam Rule of Civil Procedure 56, aswell asLocal Rule CVR 7.1, including

CVR7.1(g) governing the length ofmotions. As it isunclear what relief Dr. Philips seeks,1 but it

is clear that his filing does not ask this Court to reconsider its September 7,2018 Decision and
Order, the Court must DENY theRule 60(b) filing.

        The denials of both motions are without prejudice.


1Dr. Philips also seeks reliefunder 28 USC § 1655, which falls under federal laws governing civil procedure in the
federal courts. Itisunclear tothis Court how section 1655 applies here.


             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 41 of 56
 CV0478-18           ORDElPNYING MOTIONS AND SETTING HEAK»DATES                                                   Page 3



       Pitt County hasalso moved for summary judgment. Dr. Philips is reminded to file any

oppositionbyOctoberl5,2018. PittCounty may file a reply by October 29,2018. The motion

for summary judgment willbe heard onNovember 7,2018, at 10:00 a.m.

       Finally, theparties are reminded of the October 17,2018 Scheduling Conference which

will be held at 9:00 a.m. It appears the parties havenot yet cometo an agreement on the trial,

discovery, and motiondates. The Courtencourages the partiesto satisfy their obligations under

GuamRule of CivilProcedure 26(f) and CVR 16.2 to meet and confer to reach agreement on all

trialandpretrial dates and to discuss settlement, if appropriate.

       SO ORDERED this 21st day of September 2018.



                                                      HON. ELYZE M. IRIARTE
                                                      Judge, Superior Court of Guam




                                                                                  »go here&vcf..C";*:•»*'.- <.

                                                                                    ongnai or, f?'e >•:>. ><v> &».-? rfV-r"


                                                                                            .•"•^•••: *£&$"




                                                               SERVICE VIA COURT BOX
                                                               I acknowledge that a copy of the
                                                               oris:.-;*! Iweto was placed in the




                                                               DeputyClerk, Superior Court of Guam




             Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 42 of 56
                                          Bmam^SSSMbm                     SUPERIOR COUfTT
                                                    Beoewed                      OF GUAM
                                               DEC 17 2018
                                          nmKj2Qar^C; WBKMI059
                                                                          OERKOFCOUftT
                             IN THE SUPERIOR COURT OF GUAM
                                                                          W!
 PITT COUNTY MEMORIAL HOSPITAL,                     Superior Court Case No. CV0478-18

 INC.


                                       Plaintiff,             DECISION AND ORDER
                                                                         RE
                       vs.                              MOTION FOR CLARIFICATION
                                                          AND RECONSIDERATION
 SHERIF ANTOUN PHILIPS, M.D.,

                                     Defendant.



        On October 10,2018,Defendant SherifPhilips, M.D., filed a Motion for Clarification

andReconsideration pursuant to section 1008(a) of the California Code of Civil Procedure.

Though unclear inhis filing, Phillips seems to beasking this Court toreview its September 21,
2018 Order ("September 21 Order") which denied Philips' two previous motions: (1) "Rule 59
and Rule 62;" and (2) "Rule 60(b) Grant ReliefUnder 28 U.S.C. § 1655 and Set Aside Judgment
for Fraud on the Court Honest Service Doctrine and Vagueness Doctrine Request for Hearing for
Defendant Counter Claim."

        CCP § 1008(a) isan application to reconsider and modify orrevoke a prior court order,

and is procedurally inapplicable. Going beyond the procedural citation and looking at the merits
ofthe motion, philips again asks this Court to clarify orreconsider the North Carolina state
judgment. As stated in this Court's September 21 Order, this Court has not made any
determination about whether itmay ormay not enforce the North Caroline state judgment, and
Phillips has not filed the appropriate motion requesting that the Court do so.



           Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 43 of 56
CV0478-18 DECISION AND ORDER RE MOTION FOR CLARIFICATION AND RECONSIDERATION Page 2


       By foiling to make anynewarguments and again failing to filethe appropriate motions

according to Guam law, the Plaintiffis presenting theCourt with frivolous motions. Under Rule

7.1(k) oftheLocal Rules ofthe Superior Court of Guam, ,f[t]he Court need notconsider motions,

oppositions to motions or briefs or memoranda that do not comply with this Rule," and "the

presentation to the courtof frivolous motions or oppositions to motions,.-subjects the offender at

the discretion ofthe Court to the sanctions ofGeneral Rule 2.1." Sanctions include "monetary

sanctions and/or the imposition of costs andattorney's fees to opposing counsel, as the Court

may deemappropriate underthe Circumstances/' GR 2.1. The Courtforewarns that any further

frivolous or repetitive filings bytheDefendant may subject himto sanctions.

       Accordingly, for the reasons set forthabove, Defendant's Motion for Clarificationand

Reconsideration is DENIED.

       SO ORDERED this 14thday ofDecember 2018.



                                                                           '.» is »c.« IJ

                                                    H$N. ELYZE M, IRIARTE
                                                    Judge, Superior Court ofGuam




                                                                         Idohereby certifythat the foregoing
                                                                         is a foil true and correct copy ofDie
                                                                         original on flic in ihe office of the
                                                                         dericof Ihe SuHciiv. Cwurtof Guam.
                                                                         Dated atHagiWa, Guam.
                                                                              DEC 14 2018




          Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 44 of 56
                                                                                             C&v

                                                        SUPERIOR COURT
                                                            •OF 8UAH.
                                                    2HSSEM* nf8H#
                                                                                   SennanO'Connor&Mann
                                                                                           Received

                                                                                       SEP t 4 2018


Sherif Philips, MD
1406 North Marine Corps Drive
Upper Tumon, GU 96913
Telephone: (671) 689-7611




                             The Superior Court of Guam
                             ***************************************************



                                        CIVIL CASE NO. CV0478-18




Pitt County Memorial Hospital, INC, Paul Bolin
Ralph Whatley, David Creech, Jay Salsman

               Plaintiff,,


v.




 DR SHERIF PHILIPS

              Defendants,




       **********************************************************************#******^^#^^*#*^^^^^^


                                        Rule 59 and Rule 62

     **********************************************************************^^*^**^^+^**^*#^^^^*




           Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 45 of 56
1.      Now Come the Defendant Sherif APhilips,MD to file for Rule 59 (1)(6)(7)(8)(9) and Rule

62(b)(3)(4).

2.      PCMH Lawyers creativity interpreted N.C Gen Stat &ID -45 . Without citing any case law

support or factual or reasonable basis and only echoing the word of N.C Gen.Stat & ID 45

PCMH Lawyers asked the lower court Judge to award all their attorne/s fees of 444,554,45

(Exhibit A)

3.      No evidence was provided to the court that defendant should know and had to know his

claims was malicious and frivolous.

4.      Both Federal and State Court mishandled Defendant Case pursued that the law did not

recognized Defendant claims or which the court cannot provide redress.

5.      Defendant claims never been dismissed pursued to Rule 12

6.      Defendant claims was dismissed pursued to wrong absolute immunity to PCMH and

Their Physician, not appealing the protective orders (which was fraudulent creation by PCMH

Lawyers), wrong enforcement of the statue of limitation, the law are creatively interpreted

North Carolina CourtSystem deprived defendant from his constitutional right for fair trial.

7.     Defendant filed on multiple occasions a motion for reconsideration a recusal of

Honorable Judge Richard Doughton, Defendant request was denied. ( up to five time ).

8.     Honorable Judge Doughton was biased, He ignore North Carolina State Statues and




              Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 46 of 56
Federal Statutes. And not only violated due process of law, but also denied equal protection

under the law.


9.      All of the North Carolina Lower Court Orders was written by PCMH Lawyers and signed

by Honorable Judge Doughton without any verification if lawful or unlawful or matched with

the hearing or not. (Exhibit D)

10.    The long- standing rule in North Carolina is that, unless a statue provides otherwise,

parties to litigation are responsible for their own attorney fees. Hicks v. Albertsons ,284

N.C. 236, 238 (1973 ); Stevenson v. Bartlett, 177 N.C. App. 239, 244-45 (2006)

(quoting City of Charlotte v. McNeely, 281 N.C. 684 691 (1972 ) (Attorney fees in this

State are entirely creaturesof legislation and without this do not exist.)

G.S. 6-21.5 permits a courtto award fees to prevailing party where the claimant pursued

a claim the law does not recognize or for which the court cannot provide redress

The legislative purpose behind the statue is to discourage frivolous legal action persist.
Nova Constr., Inc v. Edwards 195 N.C.App 55, 66 ( 2009) (quoting Short v. Bryant,
97 N.C.App.327,329 (1990).

11.    The trial court must conduct a review of all relevant pleading and documents in

determining weather fees are appropriate. Lincoln v. Bueche ,166 N.C. Appl50,153 (2004);
Badri's v. Town of Long Beach, 208 N.C.App718. 722( 2010);

12.    The trial court shall make finding the fact and conclusion of law to support its award of
attorney's fees underthis section/' G.S. 6-21.5 Brooks v. Giesey, 334 N.C. 303,




           Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 47 of 56
311 - 313 (1993).

13.     The law had been changed to impose Summary Suspension.

14.     The Standard and Documentation Requirements.

15.     A summary suspension of a medical staff member's practice can only be imposed

where continuation of practice—constitutes an immediate danger to the public, including

patients, visitors and hospital employees and staff

16.     A summary suspension. May not be implemented unless there is actual documentation

or other reliable information that an immediate danger exists.

17.     The documentation or information must be available at the time the summary

suspension is made. The intent behind this amend ant was to narrow the scope on which a

suspension decision is made and to make sure that the information is based on hard evidence

rather than rumor or innuendo. For example an internal and/or external review in the form of
minutes or a report which establishes that an immediate danger exist.

18.     Summary suspension must be based on the immediate danger standard.

19.     External Reviews is becoming more prevalent for medical staff and hospital to consider
usingthird party reviewers to evaluate patient medical records where questionable care has
been provided.The reasons for doing so include conflicts of interest, evaluation of a medical
specialist for which there may not be a comparable peer ,orto promote the goal of being fair
and objective when evaluating quality of care issues. (Neither record nor external reviewer was
available for plaintiff corrective action).




            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 48 of 56
20.     Most would agree that the imposition of a summary suspension hasthe most significant
adverse impact on a physician's career and reputation compared to any other form of
disciplinary action.

21.     Hospitals and medical staffs typically will shy away from a physician applicant with
summary suspension on his or her record because these decisions are typically reserved for
most egregious situations in which the life or well-being of patients and other individuals in the
hospital are placed in serious jeopardy by the physician's action or conduct.

22.     Summary suspension where this is a violation of hospital policy or where the

physician's conduct may be disruptive of the medical staff or hospital operations. These

and other alternative grounds for summary suspension are no longer allowed.

23.     Plaintiff lawyer filed for reinforcement of judgment on Guam after the statute of
limitation has been lapsed, (debt collection at North Carolina is 3 years).

24.     Plaintifflawyertried to enforce judgment at Guam which he was not aware about the
defendant case and the law has not been followed. Even he tried to force subpoena prior to
scheduling a meeting with the defendant for scheduling discovery and deposition. The plaintiff
lawyer is non- compliant with due process. Defendant filed for motion to stay62 (b)(3)(4) to
protect his constitutional right for fair trial.




            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 49 of 56
                                        CONCLUSION


For the above reasons, the defendant prays to the court to accept his motion.




                                                            Thankyou,



                                                             SherifA. Philips, MD
                                                             1406 North Marine Corps Drive
                                                             Upper Tumon, GU 96913
                                                             Telephone: (671) 689-7611
                                                             Email: sherifap(6).aol. com




          Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 50 of 56
                                                                      Berman O'Connor& Mann
                                                                             Received

                                                                          SEP 14 2018


                                CERTIFICATE OF SERVICE



The undersigned hereby certifies that he served a copy of the following
RULE 59 AND RULE 62 on the opposing parties, this 14Th day ofSeptember addressed as
follows:




                                                                  Daniel J. Berman, ESQ
                                                                  Berman O'Connor & Mann
                                                                  Suite 503, Bank of Guam Bldg
                                                                  111 Chalan Santo Papa
                                                                  Hagatna, GU 96910
                                                                  Tel: (671) 477-2778
                                                                  Facsimile: (671) 477-4366




           Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 51 of 56
                                                                                                                0         li Srwu* tSnu «-*?
                                                                                                         C } i '!> ~ <**S ' -'** /*» fN —. ••?*-. *r
                                                                                                         burcKiuK Cul'Ri
                                                                                                                    w '      ^-w ."',1 4
 1    DANIEL J. BERMAN, ESQ.
      BERMAN O'CONNOR & MANN
 2    Suite 503, Bank of Guam Bldg.                                                                28WKAY2I AH 10: !!
      Ill Chalan Santo Papa
 3    Hagatfia, Guam 96910
      Telephone No.: (671) 477-2778
 4    Facsimile No.: (671)477-4366                                                                 Bvl

 5
      Attorneys for Plaintiff:
 6
      PITT COUNTY MEMORIAL HOSPITAL, INCORPORATED
 7

 8                                       IN THE SUPERIOR COURT OF GUAM

 9    PITT COUNTY MEMORIAL                                                     CIVIL CASENO.J^(H78~TS
      HOSPITAL, INCORPORATED,
10
                                        Plaintiff,
11                v.                                                           COMPLAINT FOR ENFORCEMENT OF
                                                                               JUDGMENT
12    SHERIF ANTOUN PHILIPS, M.D.,

13                                      Defendant.

14

15                                                           INTRODUCTION

16               1.         This is an action to collect on the Judgment entered in the General Court
17    of Justice, Superior Court Division, for the County of Pitt in the State of North
18    Carolina, having the same effect as obtaining one in Guam for the purpose of
19   collectingmoney.
20               2.         Plaintiff Pitt County Memorial Hospital, Incorporated is a corporation
21   duly licensed and still doingbusiness in the Stateof NorthCarolina.
22               3.         Defendant Sherif AntounPhilips, M.D., is a residentofGuam.
23                                               JURISDICTION AND VENUE
24               4.         Pursuant to 6 GCA §4214, the Court has authority to pronounce the
25   Judgment entered inthe Superior Court for the State of Nortih Carolina as having tihe
26   same effect as a Judgment granted by the Superior Court of Guam.
27

28

     \\SHARESEKVER\share\wpdocs2\Dan\PtttCounty Mem Hosp\PLDS 2018 05 May\Complaint for Enforcement ofJudgment OS 17.<Joc

          Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 52 of 56
      Pitt County Memorial Hospital, Incorporated v. SherifAntoun Philips, M.D.
      Complaint for Enforcement of Tudgment



 1                                                         FACTUAL CLAIMS

 2               5.          Plaintiff herein was a Defendant in a suit filed in the General Court of
 3    Justice, Superior Court Division, for the County of Pitt in the State of North Carolina,
 4    File No. 09-CVS-2652, Sherif A. Philips, MD. v. Pitt County Memorial Hospital,
 5    Incorporated, et al
 6               6.          TheSuperior Court for the Stateof North Carolina (the "Court") was and
 7    is, at and prior to tihe time of the institution of that cause, and is at this time a Court
 8    having jurisdictionover the subjectcase and parties.
 9               7.         Judgment was entered by the Court in favor of Plaintiff against
10    Defendant on August 8, 2016, for $444,554.45 of fees and $12,781.25 of costs for the
11    total sum of $457,335.70, plus post-judgment interest at the rate of 8% Annual
12    Percentage Rate or $100.24 per day after August 8, 2016 to the present. A true and
13    correct copy of the Judgmentis attached hereto and made a part herein as Exhibit "A".
14               8.         Plaintiff's lawsuit is initiated for the collection of monies owed to

15    Plaintiff by Defendant. There is no defense to this action.
16               9.         No part of tihe Judgment recovered against Defendant described above
17   has been paid.
18               10.        Defendant is on notice that Plaintiff, on the trial of this cause, will
19   introduce in evidence a duly certified copy of the Judgment from File No. 09-CVS-
20   2652, SlierifA. Philips, M.D. v. Pitt County Memorial Hospital, Incorporated, et al, in the
21   Superior Court for the State of North Carolina.

22                                                      RELIEF REQUESTED
23              WHEREFORE, Plaintiff requests that Defendant answer this Complaint for the
24   relief herein:

25              1.         Plaintiff haveJudgment againstDefendant for the sum of$457,335.70;
26              2.         Interest thereon at the rate of $100.24 per day from August 8,2016 until
27   date of entry ofJudgment;
28
                                                                         -2-
     \\SHARESEKVER\share\wpdocs2\Dan\PittCounty Mem Hosp\PLDS 2018 05 May\Complaint for Enforcement ofJudgment 0517.doc

          Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 53 of 56
       Pitt County Memorial Hospital, Incorporated v. SherifAntoun Philips, M.D.
      Complaint for Enforcement of Tudgment



 1               3.          For reasonable attorneys fees,
 2               4.          For costs of Court in this cause;

 3                5.         For such other and further relief as the Court may deem just and
 4    equitable.                        j0
 5                DATEDthis                      day of May, 2018.
 6                                                                       BERMAN O'CONNOR & MANN
                                                                         Attorneys for Plaintiff
 7                                                                       PITT COUNTY MEMORIAL HOSPITAL,
                                                                         INCORPORATED
 8

 9                                                            By:
                                                                         DANIEL J. BERMAN
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      -3-
     \\SHARESEKVER\share\wpdocs2\Dan\PittCounty Mem Hosp\PLDS 2018 05 May\Complaint for Enforcement ofJudgment 05 VjAoc

            Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 54 of 56
                                             ff
        Exhibit "A




Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 55 of 56
                                    FILED
  STATE OF NORTH CAROLINA                    m       m THE GENERAL COURT OF JUSTICE
                            m m u "" ,U" ,6             SUPERIOR COURT DIVISION
  COUNTY OF PITT              prf? COUN; V, C.S.C5          FILE NO. 09-CVS-2652
  SHERIF A. PHILIPS, M-Di^'.-._         -—    --
                       Plaintiff,

                                                          JUDGMENT FOR COSTS
                                                          AND ATTORNEYS' FEES
 PITT COUNTY MEMORIAL HOSPITAL,
 INCORPORATED, PAUL BOLIN, M.D.,
 RALPH WHATLEY, M.D., SANJAY
 PATEL, M.D., andCYNTHIA BROWN,
 M.D.,
                       Defendants


               THIS MATTER came on for hearing before the undersigned Superior Court
 Judge Presiding, sitting by appointment of the Chief Justice, pursuant to Rule 2.1 of the
 General Rules of Practice for the Superior and District Courts, upon Defendants' Motion to
 Enforce and/or Clarify Order on Defendants' Amended Motion to Tax Costs and Motion for
Attorneys' Fees;

               AND, the Court, having reviewed the matters of record and having heard the
arguments of counsel for Defendants and by Plaintiff, finds that Defendants' Motion is proper,
and that the previously entered Order on Defendants' Amended Motion to Tax Costs and
Motion for Attorneys' Fees be amended in accordance with this Judgment as follows:
               1.     On July 17, 2014, the Court entered an Order on Defendants' Amended
Motion to Tax Costs and Motion for Attorneys' Fees, in which the Court taxed costs in favor of
Defendants and against Plaintiffin the sum of $12,781.25, and further ordered that Defendants
have and recover from Plaintiffattorneys' fees in the amount of$444,554.45.
              2.      The Court hereby adopts and incorporates herein all findings offact and
conclusions oflaw set forth in the July 17,2014 Order on Defendants' Amended Motion to Tax
Costs and Motion for Attorneys' Fees.
              3.     The Court intended for the July 17, 2014 Order on Defendants'
Amended Motion to Tax Costs and Motion for Attorneys' Fees to be aJudgment and to be
enforced by judgment collection procedures.




     Case 1:18-cv-00046 Document 1 Filed 12/26/18 Page 56 of 56
